EXHIBIT 10.12



INTELLECTUAL PROPERTY SECURITY AGREEMENT

            INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement” dated as
of June 6, 2007, by and among Admiralty Holding Company, a Colorado corporation
(the “Company”), and the secured parties signatory hereto and their respective
endorsees, transferees and assigns (collectively, the “Secured Party”).



W I T N E S S E T H :



            WHEREAS, pursuant to a Securities Purchase Agreement, dated the date
hereof, between Company and the Secured Party (the “Purchase Agreement”),
Company has agreed to issue to the Secured Party and the Secured Party has
agreed to purchase from Company certain of Company’s 8% Callable Secured
Convertible Notes, due three years from the date of issue (the “Notes”), which
are convertible into shares of Company’s Common Stock, par value $.001 per share
(the “Common Stock”). In connection therewith, Company shall issue the Secured
Party certain Common Stock purchase warrants (the “Warrants”); and

            WHEREAS, in order to induce the Secured Party to purchase the Notes,
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a first priority
security interest in certain Intellectual Property (defined below) of Company to
secure the prompt payment, performance and discharge in full of all of Company’s
obligations under the Notes and exercise and discharge in full of Company’s
obligations under the Warrants; and

            NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

                        1.             Defined Terms. Unless otherwise defined
herein, terms which are defined in the Purchase Agreement and used herein are so
used as so defined; and the following terms shall have the following meanings:

                                    “Software Intellectual Property” shall mean:

                                    (a)             all software programs
(including all source code, object code and all related applications and data
files), whether now owned, upgraded, enhanced, licensed or leased or hereafter
acquired by the Company, above;

                                    (b)             all computers and electronic
data processing hardware and firmware associated therewith;

                                    (c)              all documentation
(including flow charts, logic diagrams, manuals, guides and specifications) with
respect to such software, hardware and firmware described in the preceding
clauses (a) and (b); and

1

--------------------------------------------------------------------------------

                                    (d)              all rights with respect to
all of the foregoing, including, without limitation, any and all upgrades,
modifications, copyrights, licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications and substitutions, replacements,
additions, or model conversions of any of the foregoing.

                                     “Copyrights” shall mean (a) all copyrights,
registrations and applications for registration, issued or filed, including any
reissues, extensions or renewals thereof, by or with the United States Copyright
Office or any similar office or agency of the United States, any state thereof,
or any other country or political subdivision thereof, or otherwise, including,
all rights in and to the material constituting the subject matter thereof,
including, without limitation, any referred to in Schedule B hereto, and (b) any
rights in any material which is copyrightable or which is protected by common
law, United States copyright laws or similar laws or any law of any State,
including, without limitation, any thereof referred to in Schedule B hereto.

                                     “Copyright License” shall mean any
agreement, written or oral, providing for a grant by the Company of any right in
any Copyright, including, without limitation, any thereof referred to in
Schedule B hereto.

                                    “Intellectual Property” shall means,
collectively, the Software Intellectual Property, Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses and Trade
Secrets.

                                    “Obligations” means all of the Company’s
obligations under this Agreement and the Notes, in each case, whether now or
hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
decreased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

                                     “Patents” shall mean (a) all letters patent
of the United States or any other country or any political subdivision thereof,
and all reissues and extensions thereof, including, without limitation, any
thereof referred to in Schedule B hereto, and (b) all applications for letters
patent of the United States and all divisions, continuations and
continuations-in-part thereof or any other country or any political subdivision,
including, without limitation, any thereof referred to in Schedule B hereto.

                                    “Patent License” shall mean all agreements,
whether written or oral, providing for the grant by the Company of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule B hereto.

                                    “Security Agreement” shall mean the a
Security Agreement, dated the date hereof between Company and the Secured Party.

                                    “Trademarks” shall mean (a) all trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, service marks,

2

--------------------------------------------------------------------------------

logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, including, without limitation, any thereof
referred to in Schedule B hereto, and (b) all reissues, extensions or renewals
thereof.

                                    “Trademark License” shall mean any
agreement, written or oral, providing for the grant by the Company of any right
to use any Trademark, including, without limitation, any thereof referred to in
Schedule B hereto.

                                    “Trade Secrets” shall mean common law and
statutory trade secrets and all other confidential or proprietary or useful
information and all know-how obtained by or used in or contemplated at any time
for use in the business of the Company (all of the foregoing being collectively
called a “Trade Secret”), whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating or referring in any way to such Trade Secret, all Trade Secret
licenses, including each Trade Secret license referred to in Schedule B hereto,
and including the right to sue for and to enjoin and to collect damages for the
actual or threatened misappropriation of any Trade Secret and for the breach or
enforcement of any such Trade Secret license.

                        2.             Grant of Security Interest. In accordance
with Section 3(m) of the Security Agreement, to secure the complete and timely
payment, performance and discharge in full, as the case may be, of all of the
Obligations, the Company hereby, unconditionally and irrevocably, pledges,
grants and hypothecates to the Secured Party, a continuing security interest in,
a continuing first lien upon, an unqualified right to possession and disposition
of and a right of set-off against, in each case to the fullest extent permitted
by law, all of the Company’s right, title and interest of whatsoever kind and
nature in and to the Intellectual Property (the “Security Interest”).

                        3.             Representations and Warranties. The
Company hereby represents and warrants, and covenants and agrees with, the
Secured Party as follows:

                                    (a)             The Company has the
requisite corporate power and authority to enter into this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by the Company of this Agreement and the filings contemplated
therein have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company. This Agreement
constitutes a legal, valid and binding obligation of the Company enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally.

                                    (b)             The Company represents and
warrants that it has no place of business or offices where its respective books
of account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where the Intellectual Property is stored or
located, except as set forth on Schedule A attached hereto;

3

--------------------------------------------------------------------------------

                                    (c)             The Company is the sole
owner of the Intellectual Property (except for non-exclusive licenses granted by
the Company in the ordinary course of business), free and clear of any liens,
security interests, encumbrances, rights or claims, and is fully authorized to
grant the Security Interest in and to pledge the Intellectual Property, except
as set forth on Schedule D. There is not on file in any governmental or
regulatory authority, agency or recording office an effective financing
statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those that have been filed in favor of the Secured Party
pursuant to this Agreement) covering or affecting any of the Intellectual
Property, except as set forth on Schedule D. So long as this Agreement shall be
in effect, the Company shall not execute and shall not knowingly permit to be on
file in any such office or agency any such financing statement or other document
or instrument (except to the extent filed or recorded in favor of the Secured
Party pursuant to the terms of this Agreement), except as set forth on Schedule
D, provided that the value of the Intellectual Property covered by this
Agreement along with the Collateral (as defined in the Security Agreement) is
equal to at least 150% of the Obligations.

                                    (d)             The Company shall at all
times maintain its books of account and records relating to the Intellectual
Property at its principal place of business and its Intellectual Property at the
locations set forth on Schedule A attached hereto and may not relocate such
books of account and records unless it delivers to the Secured Party at least 30
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
the necessary documents have been filed and recorded and other steps have been
taken to perfect the Security Interest to create in favor of the Secured Party
valid, perfected and continuing first priority liens in the Intellectual
Property to the extent they can be perfected through such filings.

                                    (e)             This Agreement creates in
favor of the Secured Party a valid security interest in the Intellectual
Property securing the payment and performance of the Obligations and, upon
making the filings required hereunder, a perfected first priority security
interest in such Intellectual Property to the extent that it can be perfected
through such filings.

                                    (f)             Upon request of the Secured
Party, the Company shall execute and deliver any and all agreements,
instruments, documents, and papers as the Secured Party may request to evidence
the Secured Party’s security interest in the Intellectual Property and the
goodwill and general intangibles of the Company relating thereto or represented
thereby, and the Company hereby appoints the Secured Party its attorney-in-fact
to execute and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed; such power being coupled with
an interest is irrevocable until the Obligations have been fully satisfied and
are paid in full.

                                    (g)             Except as set forth on
Schedule D, the execution, delivery and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Company is a party or by which the Company is bound. No
consent (including, without limitation, from stock holders or creditors of the
Company) is required for the Company to enter into and perform its obligations
hereunder.

4

--------------------------------------------------------------------------------

                                    (h)             The Company shall at all
times maintain the liens and Security Interest provided for hereunder as valid
and perfected first priority liens and security interests in the Intellectual
Property to the extent they can be perfected by filing in favor of the Secured
Party until this Agreement and the Security Interest hereunder shall terminate
pursuant to Section 11. The Company hereby agrees to defend the same against any
and all persons. The Company shall safeguard and protect all Intellectual
Property for the account of the Secured Party. Without limiting the generality
of the foregoing, the Company shall pay all fees, taxes and other amounts
necessary to maintain the Intellectual Property and the Security Interest
hereunder, and the Company shall obtain and furnish to the Secured Party from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interest
hereunder.

                                    (i)             The Company will not
transfer, pledge, hypothecate, encumber, license (except for non-exclusive
licenses granted by the Company in the ordinary course of business), sell or
otherwise dispose of any of the Intellectual Property without the prior written
consent of the Secured Party.

                                    (j)             The Company shall, within
ten (10) days of obtaining knowledge thereof, advise the Secured Party promptly,
in sufficient detail, of any substantial change in the Intellectual Property,
and of the occurrence of any event which would have a material adverse effect on
the value of the Intellectual Property or on the Secured Party’s security
interest therein.

                                    (k)             The Company shall permit the
Secured Party and its representatives and agents to inspect the Intellectual
Property at any time, and to make copies of records pertaining to the
Intellectual Property as may be requested by the Secured Party from time to
time.

                                    (l)             The Company will take all
steps reasonably necessary to diligently pursue and seek to preserve, enforce
and collect any rights, claims, causes of action and accounts receivable in
respect of the Intellectual Property.

                                    (m)             The Company shall promptly
notify the Secured Party in sufficient detail upon becoming aware of any
attachment, garnishment, execution or other legal process levied against any
Intellectual Property and of any other information received by the Company that
may materially affect the value of the Intellectual Property, the Security
Interest or the rights and remedies of the Secured Party hereunder.

                                    (n)             All information heretofore,
herein or hereafter supplied to the Secured Party by or on behalf of the Company
with respect to the Intellectual Property is accurate and complete in all
material respects as of the date furnished.

                                    (o)             Schedule A attached hereto
contains a list of all of the subsidiaries of Company.

                                    (p)             Schedule B attached hereto
includes all Licenses, and all Patents and Patent Licenses, if any, owned by the
Company in its own name as of the date hereof. Schedule B hereto includes all
Trademarks and Trademark Licenses, if any, owned by the Company in its own name
as of the date hereof. Schedule B hereto includes all Copyrights and Copyright



5



--------------------------------------------------------------------------------

Licenses, if any, owned by the Company in its own name as of the date hereof.
Schedule B hereto includes all Trade Secrets and Trade Secret Licenses, if any,
owned by the Company as of the date hereof. To the best of the Company’s
knowledge, each License, Patent, Trademark, Copyright and Trade Secret is valid,
subsisting, unexpired, enforceable and has not been abandoned. Except as set
forth in Schedule B, none of such Licenses, Patents, Trademarks, Copyrights and
Trade Secrets is the subject of any licensing or franchise agreement. To the
best of the Company’s knowledge, no holding, decision or judgment has been
rendered by any Governmental Body which would limit, cancel or question the
validity of any License, Patent, Trademark, Copyright and Trade Secrets . Except
as set forth in Schedule B, no action or proceeding is pending (i) seeking to
limit, cancel or question the validity of any License, Patent, Trademark,
Copyright or Trade Secret, or (ii) which, if adversely determined, would have a
material adverse effect on the value of any License, Patent, Trademark,
Copyright or Trade Secret. The Company has used and will continue to use for the
duration of this Agreement, proper statutory notice in connection with its use
of the Patents, Trademarks and Copyrights and consistent standards of quality in
products leased or sold under the Patents, Trademarks and Copyrights.

 

(q)    With respect to any Intellectual Property:        (i)  such Intellectual
Property is subsisting and has not been        adjudged invalid or
unenforceable, in whole or in part;        (ii)  such Intellectual Property is
valid and enforceable;        (iii)  the Company has made all necessary filings
and        recordations to protect its interest in such Intellectual       
Property, including, without limitation, recordations of all        of its
interests in the Patents, Patent Licenses, Trademarks        and Trademark
Licenses in the United States Patent and        Trademark Office and in
corresponding offices throughout        the world and its claims to the
Copyrights and Copyright        Licenses in the United States Copyright Office
and in    corresponding offices throughout the world;        (iv)  other than as
set forth in Schedule B, the Company is the        exclusive owner of the entire
and unencumbered right, title        and interest in and to such Intellectual
Property and no        claim has been made that the use of such Intellectual   
    Property infringes on the asserted rights of any third party;        and   
    (iv)  the Company has performed and will continue to perform        all acts
and has paid all required fees and taxes to maintain        each and every item
of Intellectual Property in full force        and effect throughout the world,
as applicable. 


6

--------------------------------------------------------------------------------

                                       (r)             Except with respect to
any Trademark or Copyright that the Company shall reasonably determine is of
negligible economic value to the Company, the Company shall:

                          (i)              maintain each Trademark and Copyright
in full force free from any claim of abandonment for non-use, maintain as in the
past the quality of products and services offered under such Trademark or
Copyright; employ such Trademark or Copyright with the appropriate notice of
registration; not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark or Copyright unless the Secured Party
shall obtain a perfected security interest in such mark pursuant to this
Agreement; and not (and not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby any Trademark or Copyright may
become invalidated;

                          (ii)             not, except with respect to any
Patent that it shall reasonably determine is of negligible economic value to it,
do any act, or omit to do any act, whereby any Patent may become abandoned or
dedicated; and

                         (iii)             notify the Secured Party immediately
if it knows, or has reason to know, that any application or registration
relating to any Patent, Trademark or Copyright may become abandoned or
dedicated, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or tribunal in any country) regarding its
ownership of any Patent, Trademark or Copyright or its right to register the
same or to keep and maintain the same.

                                       (s)             Whenever the Company,
either by itself or through any agent, employee, licensee or designee, shall
file an application for the registration of any Patent, Trademark or Copyright
with the United States Patent and Trademark Office, United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof or acquire rights to any new Patent, Trademark or Copyright
whether or not registered, report such filing to the Secured Party within five
business days after the last day of the fiscal quarter in which such filing
occurs.

                                       (t)             The Company shall take
all reasonable and necessary steps, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
Patents, Trademarks and Copyrights, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

                                       (u)             In the event that any
Patent, Trademark or Copyright included in the Intellectual Property is
infringed, misappropriated or diluted by a third party, promptly notify the
Secured Party after it learns thereof and shall, unless it shall reasonably
determine that such Patent, Trademark or Copyright is of negligible economic
value to it, which determination it

7

--------------------------------------------------------------------------------

shall promptly report to the Secured Party, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright. If the Company
lacks the financial resources to comply with this Section 3(t), the Company
shall so notify the Secured Party and shall cooperate fully with any enforcement
action undertaken by the Secured Party on behalf of the Company.

                        4.             Defaults. The following events shall be
“Events of Default”:

                                    (a)             The occurrence of an Event
of Default (as defined in the Notes) under the Notes;

                                    (b)             Any representation or
warranty of the Company in this Agreement or in the Security Agreement shall
prove to have been incorrect in any material respect when made;

                                    (c)             The failure by the Company
to observe or perform any of its obligations hereunder or in the Security
Agreement for ten (10) days after receipt by the Company of notice of such
failure from the Secured Party; and

                                    (d)             Any breach of, or default
under, the Warrants.

                        5.             Duty To Hold In Trust. Upon the
occurrence of any Event of Default and at any time thereafter, the Company
shall, upon receipt by it of any revenue, income or other sums subject to the
Security Interest, whether payable pursuant to the Notes or otherwise, or of any
check, draft, note, trade acceptance or other instrument evidencing an
obligation to pay any such sum, hold the same in trust for the Secured Party and
shall forthwith endorse and transfer any such sums or instruments, or both, to
the Secured Party for application to the satisfaction of the Obligations.

                        6.             Rights and Remedies Upon Default. Upon
occurrence of any Event of Default and at any time thereafter, the Secured Party
shall have the right to exercise all of the remedies conferred hereunder and
under the Notes, and the Secured Party shall have all the rights and remedies of
a secured party under the UCC and/or any other applicable law (including the
Uniform Commercial Code of any jurisdiction in which any Intellectual Property
is then located). Without limitation, the Secured Party shall have the following
rights and powers:

                                    (a)             The Secured Party shall have
the right to take possession of the Intellectual Property and, for that purpose,
enter, with the aid and assistance of any person, any premises where the
Intellectual Property, or any part thereof, is or may be placed and remove the
same, and the Company shall assemble the Intellectual Property and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Company’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Company’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Intellectual Property in saleable or disposable
form.



8



--------------------------------------------------------------------------------

                                    (b)             The Secured Party shall have
the right to operate the business of the Company using the Intellectual Property
and shall have the right to assign, sell, lease or otherwise dispose of and
deliver all or any part of the Intellectual Property, at public or private sale
or otherwise, either with or without special conditions or stipulations, for
cash or on credit or for future delivery, in such parcel or parcels and at such
time or times and at such place or places, and upon such terms and conditions as
the Secured Party may deem commercially reasonable, all without (except as shall
be required by applicable statute and cannot be waived) advertisement or demand
upon or notice to the Company or right of redemption of the Company, which are
hereby expressly waived. Upon each such sale, lease, assignment or other
transfer of Intellectual Property, the Secured Party may, unless prohibited by
applicable law which cannot be waived, purchase all or any part of the
Intellectual Property being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Company, which are hereby waived
and released.

                        7.             Applications of Proceeds. The proceeds of
any such sale, lease or other disposition of the Intellectual Property hereunder
shall be applied first, to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs incurred in connection therewith) of
the Intellectual Property, to the reasonable attorneys’ fees and expenses
incurred by the Secured Party in enforcing its rights hereunder and in
connection with collecting, storing and disposing of the Intellectual Property,
and then to satisfaction of the Obligations, and to the payment of any other
amounts required by applicable law, after which the Secured Party shall pay to
the Company any surplus proceeds. If, upon the sale, license or other
disposition of the Intellectual Property, the proceeds thereof are insufficient
to pay all amounts to which the Secured Party is legally entitled, the Company
will be liable for the deficiency, together with interest thereon, at the rate
of 15% per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Company waives all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Intellectual Property, unless due to the gross negligence or willful
misconduct of the Secured Party.

                        8.             Costs and Expenses. The Company agrees to
pay all out-of-pocket fees, costs and expenses incurred in connection with any
filing required hereunder, including without limitation, any financing
statements, continuation statements, partial releases and/or termination
statements related thereto or any expenses of any searches reasonably required
by the Secured Party. The Company shall also pay all other claims and charges
which in the reasonable opinion of the Secured Party might prejudice, imperil or
otherwise affect the Intellectual Property or the Security Interest therein. The
Company will also, upon demand, pay to the Secured Party the amount of any and
all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Secured Party may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Intellectual Property, or (iii) the exercise or enforcement of any. of
the rights of the Secured Party under the Notes. Until so paid, any fees payable
hereunder shall be added to the principal amount of the Notes and shall bear
interest at the Default Rate.

9

--------------------------------------------------------------------------------

                        9.             Responsibility for Intellectual Property.
The Company assumes all liabilities and responsibility in connection with all
Intellectual Property, and the obligations of the Company hereunder or under the
Notes and the Warrants shall in no way be affected or diminished by reason of
the loss, destruction, damage or theft of any of the Intellectual Property or
its unavailability for any reason.

                        10.             Security Interest Absolute. All rights
of the Secured Party and all Obligations of the Company hereunder, shall be
absolute and unconditional, irrespective of: (a) any lack of validity or
enforceability of this Agreement, the Notes, the Warrants or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Notes, the Warrants or any
other agreement entered into in connection with the foregoing; (c) any exchange,
release or nonperfection of any of the Intellectual Property, or any release or
amendment or waiver of or consent to departure from any other Intellectual
Property for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Intellectual Property; or (e) any other circumstance which
might otherwise constitute. any legal or equitable defense available to the
Company, or a discharge of all or any part of the Security Interest granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of the Secured Party shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. The Company expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Intellectual Property or any
payment received by the Secured Party hereunder shall be deemed by final order
of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event, the Company’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof. The Company waives all right to require the
Secured Party to proceed against any other person or to apply any Intellectual
Property which the Secured Party may hold at any time, or to marshal assets, or
to pursue any other remedy. The Company waives any defense arising by reason of
the application of the statute of limitations to any obligation secured hereby.

                        11.             Term of Agreement. This Agreement and
the Security Interest shall terminate on the date on which all payments under
the Notes have been made in full and all other Obligations have been paid or
discharged. Upon such termination, the Secured Party, at the request and at the
expense of the Company, will join in executing any termination statement with
respect to any financing statement executed and filed pursuant to this
Agreement.

                        12.             Power of Attorney; Further Assurances.

                                    (a)             The Company authorizes the
Secured Party, and does hereby make, constitute and appoint it, and its
respective officers, agents, successors or assigns with full



10



--------------------------------------------------------------------------------

power of substitution, as the Company’s true and lawful attorney-in-fact, with
power, in its own name or in the name of the Company, to, after the occurrence
and during the continuance of an Event of Default, (i) endorse any notes,
checks, drafts, money orders, or other. instruments of payment (including
payments payable under or in respect of any policy of insurance) in respect of
the Intellectual Property that may come into possession of the Secured Party;
(ii) to sign and endorse any UCC financing statement or any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Intellectual Property; (iii) to pay or discharge
taxes, liens, security interests or other encumbrances at any time levied or
placed on or threatened against the Intellectual Property; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Intellectual Property; and (v) generally, to do, at the option of the
Secured Party, and at the Company’s expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary to protect, preserve
and realize upon the Intellectual Property and the Security Interest granted
therein in order to effect the intent of this Agreement, the Notes and the
Warrants, all as fully and effectually as the Company might or could do; and the
Company hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof. This power of attorney is coupled with an interest and
shall be irrevocable for the term of this Agreement and thereafter as long as
any of the Obligations shall be outstanding.

                                    (b)             On a continuing basis, the
Company will make, execute, acknowledge, deliver, file and record, as the case
may be, in the proper filing and recording places in any jurisdiction,
including, without limitation, the jurisdictions indicated on Schedule C,
attached hereto, all such instruments, and take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Secured Party, to perfect the Security Interest granted hereunder and otherwise
to carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Secured Party the grant or perfection of a security interest
in all the Intellectual Property.

                                    (c)             The Company hereby
irrevocably appoints the Secured Party as the Company’s attorney-in-fact, with
full authority in the place and stead of the Company and in the name of the
Company, from time to time in the Secured Party’s discretion, to take any action
and to execute any instrument which the Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including the filing, in
its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Intellectual Property without the
signature of the Company where permitted by law.

                        13.             Notices. All notices, requests, demands
and other communications hereunder shall be in writing, with copies to all the
other parties hereto, and shall be deemed to have been duly given when (i) if
delivered by hand, upon receipt, (ii) if sent by facsimile, upon receipt of
proof of sending thereof, (iii) if sent by nationally recognized overnight
delivery service (receipt requested), the next business day or (iv) if mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, four days after posting in the U.S. mails, in each case if delivered to
the following addresses:


11

--------------------------------------------------------------------------------



If to the Company:  Admiralty Holding Company  3455 Peachtree Road, N.E., Suite
560      Atlanta, GA 30326      Attention: Chief Executive Officer     
Telephone: (404) 995-7010    If to the Secured Party:    AJW Partners, LLC     
AJW Master Fund, Ltd.      New Millennium Capital Partners II, LLC      1044
Northern Boulevard      Suite 302      Roslyn, New York 11576      Attention:
Corey Ribotsky      Facsimile: 516-739-7115    With copies to:    Ballard Spahr
Andrews & Ingersoll, LLP      1735 Market Street, 51st Floor      Philadelphia,
Pennsylvania 19103      Attention: Gerald J. Guarcini, Esquire      Facsimile:
215-864-8999 


                          14.              Other Security. To the extent that
the Obligations are now or hereafter secured by property other than the
Intellectual Property or by the guarantee, endorsement or property of any other
person, firm, corporation or other entity, then the Secured Party shall have the
right, in its sole discretion, to pursue, relinquish, subordinate, modify or
take any other action with respect thereto, without in any way modifying or
affecting any of the Secured Party’s rights and remedies hereunder.

                          15.              Miscellaneous.

                                       (a)              No course of dealing
between the Company and the Secured Party, nor any failure to exercise, nor any
delay in exercising, on the part of the Secured Party, any right, power or
privilege hereunder or under the Notes shall operate as a waiver thereof., nor
shall any single or partial exercise of any right, power or privilege hereunder
or thereunder preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.

                                       (b)              All of the rights and
remedies of the Secured Party with respect to the Intellectual Property, whether
established hereby or by the Notes or by any other agreements, instruments or
documents or by law shall be cumulative and may be exercised singly or
concurrently.

                                       (c)              This Agreement and the
Security Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

                                       (d)              In the event that any
provision of this Agreement is held to be invalid, prohibited or unenforceable
in any jurisdiction for any reason, unless such provision is

12

--------------------------------------------------------------------------------

narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

                                       (e)              No waiver of any breach
or default or any right under this Agreement shall be considered valid unless in
writing and signed by the party giving such waiver, and no such waiver shall be
deemed a waiver of any subsequent breach or default or right, whether of the
same or similar nature or otherwise.

                                       (f)              This Agreement shall be
binding upon and inure to the benefit of each party hereto and its successors
and assigns.

                                       (g)              Each party shall take
such further action and execute and deliver such further documents as may be
necessary or appropriate in order to carry out the provisions and purposes of
this Agreement.

                                       (h)              This Agreement shall be
construed in accordance with the laws of the State of New York, except to the
extent the validity, perfection or enforcement of a security interest hereunder
in respect of any particular Intellectual Property which are governed by a
jurisdiction other than the State of New York in which case such law shall
govern. Each of the parties hereto irrevocably submit to the exclusive
jurisdiction of any New York State or United States Federal court sitting in
Manhattan county over any action or proceeding arising out of or relating to
this Agreement, and the parties hereto hereby irrevocably agree that all claims
in respect of such action or proceeding may be heard and determined in such New
York State or Federal court. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereto further waive any objection to venue in the State of New York
and any objection to an action or proceeding in the State of New York on the
basis of forum non conveniens.

                                       (i)              EACH PARTY HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY DISPUTES THAT MAY BE FILED IN ANY COURT
AND THAT RELATE TO THE SUBJECT MATER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH PARTY HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS.

13

--------------------------------------------------------------------------------

EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHTS TO A JURY TRIAL FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE,
MEANING THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT. IN THE EVENT OF A LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

                                       (j)              This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together shall constitute one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

14

--------------------------------------------------------------------------------

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed on the day and year first above written.

ADMIRALTY HOLDING COMPANY      By:  /s/  Herbert Leeming

--------------------------------------------------------------------------------

         Herbert Leeming           Chief Executive Officer      AJW PARTNERS,
LLC  By: SMS Group, LLC      By:  /s/  Corey S. Ribotsky

--------------------------------------------------------------------------------

         Corey S. Ribotsky           Manager      AJW OFFSHORE, LTD.  By: First
Street Manager II, LLC      By:  /s/  Corey S. Ribotsky

--------------------------------------------------------------------------------

         Corey S. Ribotsky           Manager      NEW MILLENNIUM CAPITAL
PARTNERS  II, LLC  By: First Street Manager II, LLC 




                                                                                          
15



--------------------------------------------------------------------------------

SCHEDULE A

Principal Place of Business of the Company:




Locations Where Intellectual Property Is Located or Stored:




List of Subsidiaries of the Company:

16

--------------------------------------------------------------------------------



SCHEDULE B



A.    Licenses, Patents and Patent Licenses                        Registration
or  Patent                                                   Application or
Registration No.    Country    Filing Date 


B.    Trademarks and Trademark Licenses                        Registration or 
Patent                                                   Application or
Registration No.    Country    Filing Date 


C.    Copyrights and Copyright Licenses                        Registration or 
Patent                                                   Application or
Registration No.    Country    Filing Date 


D.    Trade Secrets and Trade Secret Licenses                       
Registration or  Patent                                                 
 Application or Registration No.    Country    Filing Date 


17

--------------------------------------------------------------------------------



SCHEDULE C





Jurisdictions:



18

--------------------------------------------------------------------------------